In suits against a town, for injuries, sustained by alleged defects in tlie highways, it is proper for the jury to take into consideration the nature of the business in the town, “ but such business forms only one of the facts, to be considered in connexion with other facts in the case, and with the obligation of the town to keep the highway in a safe and convenient state of repair for the use of the inhabitants of other towns as well as of its own inhabitants.”“ The jury are not to infer a defect in a highway at a particular time and place, merely from the fact that an injury was sustained at that time and place.”But they may take that fact into consideration, in connexion with the other facts in the case.“ The terms safe anil convenient as applied in the statute to roads, do not mean entirely safe and entirely .convenient, but are to be considered by the jury in a particular sense, according to their knowledge and experience, in the ordinary transactions of men.”In communicating the rule, the Words are employed in their usually accepted meaning.